Citation Nr: 0701870	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and P.K.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on October 25, 2005, in Pittsburgh, 
Pennsylvania, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to service 
connection for hypertension and for hearing loss.  However, 
in his March 2005 VA Form 9, the veteran stated that he was 
only appealing the issue of entitlement to service connection 
for PTSD.  As such, the veteran has not filed a substantive 
appeal for the other issues.  See 38 C.F.R. § 20.202.  
Accordingly, the issues of entitlement to service connection 
for hypertension and for hearing loss no longer remain in 
appellate status and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To verify the veteran's alleged in-
service stressors, to afford him a VA examination, and to 
provide him with a proper notice letter.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2006).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2006).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2006).

The medical evidence of record shows that the veteran has 
been diagnosed with PTSD symptoms, and a brief summary of 
deck logs indicate that the U.S.S. New Jersey entered a 
combat zone, served as a naval gunfire support ship, and 
participated in several operations.  As such, the evidence of 
record suggests that the veteran may have engaged in combat 
with the enemy.  However, the Board finds that additional 
evidence is necessary before making such a determination.  In 
this regard, the Board notes that the full in-detail deck 
logs of the U.S.S. New Jersey are not of record.  Nor does it 
appear that any attempt was made to obtain the after action 
reports or morning reports for the veteran's unit.  Such 
evidence may provide evidence that the veteran actually 
engaged in combat with the enemy or may confirm one of his 
alleged in-service stressors.  

Moreover, it appears that there may be additional treatment 
records not associated with the veteran's claims file.  In 
this regard, the Board notes that the veteran testified at 
his October 2005 hearing that he had been receiving treatment 
at a VA Medical Center and that he would be seeing his doctor 
within the next 60 days.  However, the claims file does not 
contain any medical records dated after October 2005.  Such 
evidence may prove to be relevant and probative.  Therefore, 
the Board finds that any and all treatment records pertaining 
to a psychiatric disorder should be obtained and associated 
with the veteran's claims file. 

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If one or more of the 
veteran's stressors are confirmed or it is established that 
he did engage in combat with the enemy, the RO should provide 
the veteran with a VA examination to determine whether he 
currently has PTSD and whether it is related to a verified 
in-service stressor.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As the claim is being remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective date 
should also be included.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for PTSD.  
The letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for a 
psychiatric disorder.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with 
the claims file.  A specific request 
should be made for VA treatment records 
dated from October 2005 to the present.  

3.  The RO should contact the veteran 
and offer him the opportunity to provide 
any additional information he can 
remember regarding his claimed stressors 
as well as inform him of the importance 
of providing as much detail as possible.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
the names of casualties and identifying 
information concerning any other 
individuals involved in the events, 
including their ranks, units of 
assignments, or any other identifying 
details.

4.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors. This summary 
must be prepared whether or not the 
veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the veteran's DD 214, 
and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC), 
National Archives and Records 
Administration (NARA), or any other 
appropriate agency for verification of 
the alleged stressful events in service.  
JSRRC, NARA, or any other agency should 
be provided with a copy of any 
information obtained above and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search 
of unit and organizational histories, 
including morning reports and after 
action reports, should be consulted in 
an effort to verify attacks if deemed 
necessary.  A specific search should be 
conducted for the period between 
September 1968 and November 1968.

5.  The RO should contact the National 
Archives and Records Administration 
(NARA) and request that it provide that 
it provide copies of the deck logs for 
the U.S.S. New Jersey for the period 
between September 1968 and November 
1968.  

6.  The RO should ask the Naval 
Historical Center for a copy of the 
command history for the U.S.S. New 
Jersey from September 1968 to November 
1968.  

7.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record 
as having occurred.  If no stressor has 
been verified, the RO should so state in 
its report. This report is then to be 
added to the claims folder.

8.  If the RO determines that the 
veteran engaged in combat with the enemy 
or an in-service stressor is verified, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner with a summary of any combat 
stressors alleged by the veteran and/or 
verified in-service stressors, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in- service stressor has resulted 
in the current psychiatric symptoms.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


